I am not in accord with the view expressed in the majority opinion that Act 205 of 1938 merely changes a remedy and not a substantive right. The statute expressly defines and classifies
mineral leases as real rights. The fact that the statute further points out the procedure by which those rights may be asserted and protected does not change their character of real rights as fixed in the act. I do not think a real remedy can exist without its correlative real right, no matter how limited in scope may be the right or the remedy. It may be that a mineral right is not a real *Page 277 
right in its nature, but it is one that has been made so by legislative enactment, which also gives its owner or possessor the same remedies for its enforcement as are enjoyed by the owner or possessor of other immovable property. I agree, however, with the other views expressed in the majority opinion and to that extent I concur in the opinion, and also in the decree.